DETAILED ACTION
Response to Amendment
Applicant’s amendments filed 4/29/2021 have been entered.  Claims 1-22 are pending.  Claims 1, 3, 6-9, 12-14 and 17-22 have been amended.  Applicant’s amendments to the claims have overcome most of the 112 rejections lodged in the previous office action, however, some 112 rejections have not been addressed and will be maintained.  Additionally, the amendments have created new 112 issues.
Response to Arguments
Applicant's arguments filed 4/29/2021 have been fully considered but they are not persuasive.
Applicant argues that Konig fails to teach at least two bladed elements configured to mistune at least one cavity adjacent the rotating impeller.  Examiner respectfully disagrees.  Regarding claim 1, the limitation “for intentionally mistuning a cavity” is recited in the preamble of the claim and is an intended use or intended result. The claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant’s argument relies on language solely recited in preamble recitations in claim(s) 1. When reading the preamble in the context of the entire claim, the recitation “for intentionally mistuning a cavity” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
However, the phrase “configured to mistune” in both claims 1 and 12 in the body of each claim has been given patentable weight.  The bladed elements 50 of Konig comprise four pairs of acoustic resonators at different radially heights with differing selected geometry(Fig 2 and described at Col 8, ll. 5-22).  The geometry of the each pair is tuned to a particular frequency or eigenform 60 to be reflected and thus damped.  Because each pair has a uniquely selected geometry, each pair is tuned to a different frequency or eigenform.  Thus, as a whole, the bladed elements are in fact configured to intentionally mistune the cavity adjacent the impeller since each pair of bladed elements are tuned to a different frequency or eigenform which is to be reflected.
Further, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “an intentional separation of one frequency into two mistuned frequencies for an N-diameter mode”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant also argues that the grooves (50) of Konig are defined adjacent the diffuser (20) and not the impeller blades (13) as recited in claims 1 and 12.  Examiner respectfully disagrees.  The word “adjacent” is a broad term meaning “close to”, “near”, “next to”.   Since the grooves of Konig as view in Fig 2, are close to, near or next to the impeller blades, they are also “adjacent” the impeller blades.  Examiner suggests further defining the position of the bladed elements with respect to the impeller blades to overcome the Konig reference.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, recites the limitation "the cavities" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, as best understood by the Examiner in view of the specification, the limitation will be interpreted as “the cavity formed adjacent the impeller hub and/or the other cavity when the impeller cover is provided”.  Examiner suggests amending the claim as such to cure the antecedent basis issues.
Claim 12, recites the limitation "one of the impellers" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.  Further, it is unclear to which impellers of the plurality of rotating impellers Applicant is referring, rendering the claim indefinite.  For examination purposes, as best understood by the Examiner in view of the specification, the limitation will be interpreted as “one impeller of the plurality of rotating impellers”.  Examiner suggests amending the claim as such to cure the antecedent basis and indefiniteness issues.
Claim 12, recites the limitation "the impeller" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  Further, it is unclear to which impeller of the plurality of rotating impellers Applicant is referring, rendering the claim indefinite.  For examination purposes, as best understood by the Examiner in view of the specification, the limitation will be interpreted as “the one impeller of the plurality of rotating impellers”.  Examiner suggests amending the claim as such to cure the antecedent basis and indefiniteness issues.
Claims 13-21 are also indefinite by virtue of their dependency on Claim 1.
Claim 13, recites the limitation "the casing wall” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, as best understood by the Examiner in view of the specification, the limitation will be interpreted as “a wall of the casing”.  Examiner suggests amending the claim as such to cure the antecedent basis issues.
Claims 14-17 and 21 are also indefinite by virtue of their dependency on Claim 13.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-9, 11-13 and 17-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konig (US 9086002).
In Reference to Claim 1
Konig teaches:
An arrangement(1) for intentionally mistuning a cavity(a first portion of 30) formed adjacent an impeller hub(12) and another cavity(a second portion of 30) formed when an impeller cover(structure proximate the outer radial edge of 13) is provided in a turbomachine(100) having "n"-diameter acoustic modes(Col 3, ll. 36-60; Col 4, l. 57 to Col 5, l. 4; Col 8, ll. 38-50), the arrangement comprising: 
at least two bladed elements(50; Fig 2) defined within a perimeter(outermost radial perimeter) of a casing wall(21,23; Fig 2)  adjacent a hub side(16) of an impeller(Fig 2; Col 7, ll. 33-43), 
wherein the at least two bladed elements(50; four pairs of bladed elements shown in Fig 2) are configured to mistune the cavity formed adjacent the impeller hub and/or the other cavity when the impeller cover is provided(the bladed elements 50 are provided in both the first and second portions of 30; Fig 2) to minimize acoustic pulsations in the cavity formed adjacent the impeller hub and/or the other cavity when the impeller cover is provided(each bladed element 50 is a resonator having an acoustic mode 60 with twenty four pressure maxima 61 and configured to reflect sound waves to reduce sound propagation past the bladed element; Fig 4, Col 8, ll. 38-56; the bladed elements 50 comprise four pairs of acoustic resonators at different radially heights in both the first and second portions of 30 with uniquely selected geometry because the geometry of each pair is tuned to a particular acoustic mode or eigenform with twenty four pressure maxima to be reflected and thus damped, as a whole, the bladed elements are configured to intentionally mistune the first and second portions of 30 adjacent the impeller since each pair of bladed elements are tuned to a different acoustic mode or eigenform which is to be reflected).
In Reference to Claim 2
Konig teaches:
The arrangement as claimed in claim 1(see rejection of claim 1 above), wherein the bladed elements are grooves defined in the casing wall(the bladed elements 50 are grooves; Col 7, ll. 26-38; Fig 2).
In Reference to Claim 6
Konig teaches:
The arrangement as claimed in claim 2(see rejection of claim 2 above), wherein the at least two bladed elements are spaced equidistant from one another(each groove 50 is radially equidistant from one another as shown in Fig 2).
In Reference to Claim 7
Konig teaches:
The arrangement as claimed in claim 1(see rejection of claim 1 above), wherein additional bladed elements are defined in the casing wall on a cover side of the impeller(as shown in Fig 2, additional bladed elements 50, totaling eight, are defined in the casing wall on both the cover side and hub side of the impeller).
In Reference to Claim 8
Konig teaches:
The arrangement as claimed in claim 1(see rejection of claim 1 above), wherein the at least two bladed elements are provided out-of-phase with one another in the casing wall and out-of-phase on the sides of the impeller hub and a cover(as shown in Fig 2, the bladed elements 50 are out-of-phase with one another in the casing because their depth varies in the axial direction and they are also out-of-phase with one another on the sides of the impeller hub and cover because their width varies in the radial direction; Col 8, ll. 41-56).
In Reference to Claim 9
Konig teaches:
The arrangement as claimed in claim 2(see rejection of claim 2 above), wherein  the at least two bladed elements comprise at least eight bladed elements are defined in the casing wall with a specific harmonic mistuning pattern(as shown in Fig 2, eight bladed elements 50 are defined in the casing wall, each dimensioned for a specific harmonic mistuning pattern corresponding to the acoustic mode 60; Col 8, ll. 41-56).
In Reference to Claim 11
Konig teaches:
The arrangement as claimed in claim 1(see rejection of claim 1 above), wherein bladed elements are defined in one or more of the cavities to mistune an acoustic mode with opposite phase to the structural mode of the rotating element(the bladed elements 50 are defined in both portions of cavity 30 and are configured to mistune an acoustic mode 60 so as to reflect any sound waves produced by the rotor with the same natural frequency which helps reduce sound propagation; Col 8, ll. 38-56; Fig 4).
In Reference to Claim 12
Konig teaches:
A turbomachine(100) having "n"-diameter acoustic modes(Col 3, ll. 36-60; Col 4, l. 57 to Col 5, l. 4; Col 8, ll. 38-50), comprising: 
a casing(15) having an inlet end(17) opposite an outlet end(18) along a longitudinal axis(11) of the casing; 
a shaft assembly provided within the casing, the shaft assembly extending from the inlet end to the outlet end(not shown in Fig 2, however because the rotor 10 rotates about axis 11, the compressor inherently must have a shaft for supporting the rotation described at Col 6, ll. 32-35); 
a rotor(10) having a plurality of rotating impellers(13) with covers extending radially outward from the shaft assembly(the cover structure is proximate the outer radial edge of 13 which is also radially outward from the axis of rotation 11; Fig 2)
at least two bladed elements(50; four pairs of bladed elements shown in Fig 2) defined within a perimeter(outermost radial perimeter) of the casing adjacent one of the rotating impellers on a hub side(16) of the casing(Fig 2; Col 7, ll. 33-43), 
wherein the at least two bladed elements are configured to mistune at least one cavity(30) adjacent to the rotating impeller to minimize acoustic pulsations in the at least one cavity(each bladed element 50 is a resonator having an acoustic mode 60 with twenty four pressure maxima 61 and configured to reflect sound waves to reduced sound propagation past the bladed element into the cavity 30; Fig 4, Col 8, ll. 38-56; ; the bladed elements 50 comprise four pairs of acoustic resonators at different radially heights in cavity 30 with uniquely selected geometry because the geometry of each pair is tuned to a particular acoustic mode or eigenform with twenty four pressure maxima to be reflected and thus damped, as a whole, the bladed elements are configured to intentionally mistune the cavity 30 adjacent the impeller since each pair of bladed elements are tuned to a different acoustic mode or eigenform which is to be reflected).
In Reference to Claim 13
Konig teaches:
The turbomachine as claimed in claim 12(see rejection of claim 12 above), wherein the bladed elements are grooves defined in the casing wall(the bladed elements 50 are grooves; Col 7, ll. 26-38; Fig 2).
In Reference to Claim 17
Konig teaches:
The turbomachine as claimed in claim 13(see rejection of claim 13 above), wherein the at least two bladed elements are spaced equidistant from one another(each groove 50 is radially equidistant from one another as shown in Fig 2).
In Reference to Claim 18
Konig teaches:
The turbomachine as claimed in claim 12(see rejection of claim 12 above), wherein the at least two bladed elements are defined in a wall of the casing on a hub side of the rotating impeller(as shown in Fig 2, the bladed elements 50 are defined in the casing wall on both the cover side and hub side of the impeller).
In Reference to Claim 19
Konig teaches:
The turbomachine as claimed in claim 12(see rejection of claim 12 above), wherein the at least two bladed elements are defined in a wall of the casing on a cover side of the rotating impeller(as shown in Fig 2, the bladed elements 50 are defined in the casing wall on both the cover side and hub side of the impeller).
In Reference to Claim 20
Konig teaches:
The turbomachine as claimed in claim 12(see rejection of claim 12 above), wherein the at least two bladed elements are provided out-of-phase with one another in a wall of the casing and out-of-phase on the sides of an impeller hub and a cover(as shown in Fig 2, the bladed elements 50 are out-of-phase with one another in the casing because their depth varies in the axial direction and they are also out-of-phase with one another on the sides of the impeller hub and cover because their width varies in the radial direction; Col 8, ll. 41-56).
In Reference to Claim 21
Konig teaches:
The turbomachine as claimed in claim 13(see rejection of claim 13 above), wherein the at least two bladed elements comprise at least eight bladed elements  defined in the wall of the casing with a specific harmonic mistuning pattern(as shown in Fig 2, eight bladed elements 50 are defined in the casing wall with a specific harmonic mistuning pattern corresponding to the unique acoustic mode 60 of each pair of bladed elements; Col 8, ll. 41-56).
In Reference to Claim 22
Konig teaches:
A gas or liquid-handling mechanism(100) or device(100) with the arrangement as claimed in claim 1(see rejection of claim 1 above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konig.
In Reference to Claim 3
Konig teaches:
The arrangement as claimed in claim 2(see rejection of claim 2 above), wherein multiple bladed elements are defined in the casing wall(as shown in Fig 2 there are eight bladed elements 50 defined in the casing wall 15,21,23; claim 1 teaches “multiple” bladed elements) with a specific harmonic mistuning pattern(as shown in Fig 2, eight bladed elements 50 are defined in the casing wall with a specific harmonic mistuning pattern corresponding to the unique acoustic mode 60 of each pair of bladed elements; Col 8, ll. 41-56)
Konig fails to teach:
wherein at least ten bladed elements are defined in the casing wall.
The Court has held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced {In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), see MPEP §2144.04 VI B for further clarification).
In In re Harza the claims were directed to a water seal where the seal has a “web” which comprises a plurality of “ribs” projecting outward from each side of the web. The prior art disclosed a water stop which was in the shape of a plus sign (+). Although
the reference did not disclose the plurality of ribs, the Court found that the duplication of parts has no patentable significance unless a new and unexpected result is produced.
In the instant case, Konig shows eight bladed elements defined in the casing wall.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the compressor of Konig by adding more bladed elements to the casing wall in view of case law and which would yield predictable results. In this case, the predictable result would be ten bladed elements defined in the casing wall each dimensioned so as to target specific frequencies to be damped(Col 4, ll. 51 to Col 5, ll. 3).

Allowable Subject Matter
Claims 4-5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745